Citation Nr: 0701009	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hearing loss in the 
right ear, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1967.


This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for hearing loss in the right ear.  


FINDING OF FACT

The veteran's hearing loss in the right ear is manifested by 
no more than auditory acuity level XI in the right ear and 
auditory acuity level II in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hearing 
loss in the right ear have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2006).  However, where the hearing impairment in 
the service-connected ear is found to be minimally 
compensable (10 percent disabling or higher), then any 
hearing impairment in the nonservice-connected ear may be 
considered when determining the final compensation rating, 
provided that the nonservice disability is not the result of 
the veteran's own willful misconduct and meets the criteria 
of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3) (2006).  
In this case, the veteran has a 10 percent disability rating 
for the hearing loss in his right ear, and there is no 
indication of willful misconduct.  Thus, any hearing loss in 
his nonservice-connected left ear may be considered in 
determining the final compensation rating.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the right ear do meet the criteria for such 
alternate rating, and thus his right ear hearing loss will be 
rated by this method in addition to the usual method.  

The veteran underwent audiological examination in July 2003.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
35
45
55
45
45

The averages were 110 in the right ear and 47.5 in the left 
ear.  Speech recognition ability was 0 percent in the right 
ear and 88 percent in the left ear.  

The average pure tone threshold of 110 decibels, along with a 
speech discrimination rate in the 0 percentile warrants a 
designation of level XI under Table VI of 38 C.F.R. § 4.85.  
For the left ear, the average pure tone threshold of 47.5 
decibels, along with a speech discrimination rate of 88 
percent warrants a designation of level II under Table VI of 
38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where 
the right ear is level XI, and the left ear is level II, the 
appropriate rating is 10 percent under DC 6100.  

When evaluated under Table VIA of 38 C.F.R. § 4.85, the 
average pure tone threshold of 110 decibels for the right ear 
warrants a designation of level XI.  The veteran's hearing 
loss in the left ear does not qualify for evaluation under 
Table VIA of 38 C.F.R. § 4.85.  Thus, the hearing loss in his 
left ear is evaluated under Table VI of 38 C.F.R. § 4.85, 
which results in a designation of level II, as described 
above.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is level XI, and the left ear is level II, the 
appropriate rating is 10 percent under DC 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of both his service-connected and 
nonservice-connected hearing loss.  However, according to the 
July 2003 audiometric test results, as compared to the rating 
criteria, a rating higher than 10 percent may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and August 2003; 
and a rating decision in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for hearing loss in the 
right ear is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


